DETAILED ACTION


1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the application filed 04/17/2019.
	
Claims 1-20 are presented for examination. 

Information Disclosure Statement

2. 	The Applicants’ Information Disclosure Statement (filed 04/17/2019) has been received, entered into the record, and considered.  A copy of PTO 1449 form is attached.

Drawings


3.	The drawings filed 04/17/2019 are accepted by the examiner.





Specification



4.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The abstract is objected to because it does not comply with MPEP § 608.01(b).
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.

The abstract of the disclosure is objected to because it appears to repeat information given in the title. Appropriate correction is required.  


Claim Interpretation 

5.	The following is a quotation of 35 U.S.C. 112(f):
 (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 



Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 



This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an identification engine to …”, “catalog engine to …”, and “an analytics engine to…” in claim 11;  “a migration engine to…” in claim 12.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

A review of the specification shows that there does not appear to be the corresponding structure described in the specification for the named limitations. 



For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).



Claim Rejections - 35 USC § 112

6.         The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

As given above, the named limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function, rendering these limitation indefinite.
 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th Paragraph applicant may:
(a)	Amend the claim to add structure, material or acts that are sufficient to perform the claimed function; or
(b)	Present a sufficient showing that the claim limitation recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For more information, see MPEP § 2181.

If Applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a) 	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. § 132(a)); or 
(b) 	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 



Claim Rejections - 35 USC § 102

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1-3 and 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HODIQUE et al.  (US 20160380906). 


As to claim 1: 
HODIQUE teaches a method (a method of placing a virtual computing instance among a plurality of datacenters; Abstract), comprising: 
identifying virtual machine images available across a plurality of cloud networks (an orchestration component 158 (e.g., implemented as a process running in a VM) that provides infrastructure resources to cloud computing environment 170 responsive to provisioning requests. For example, if an enterprise required a specified number of virtual machines to deploy a web applications or to modify (e.g., scale) a currently running web application to support peak demands, orchestration component 158 can initiate and manage the instantiation of virtual machines (e.g., VMs 172) on hosts 162 to support such requests. In one embodiment, orchestration component 158 instantiates virtual machines according to a requested template that defines one or more virtual machines having specified virtual computing resources (e.g., compute, networking, storage resources). Further, orchestration component 158 monitors the infrastructure resource consumption levels and requirements of cloud computing environment 170 and provides additional infrastructure resources to cloud computing environment 170 as needed or desired; paragraph 0019); 
generating a catalog of the virtual machine images, wherein the catalog comprises, for each virtual machine image, a mapping information comprising: a name of a virtual (Abstract: comparing constraints specified for the virtual computing instance against resource metrics obtained from the plurality of datacenters, and a budget specified for the virtual computing instance against admission prices for a plurality of tiers of the plurality of datacenters, to generate a candidate set of datacenters. The method further includes scoring the candidate set of datacenters… deploying the virtual computing instance to a target datacenter selected from the candidate set of datacenters that satisfies a threshold score; paragraph 0020: Cloud director 152 maintains and publishes a catalog 166 of available virtual machine templates and packaged virtual machine applications that represent virtual machines that may be provisioned in cloud computing environment 170. A virtual machine template is a virtual machine image that is loaded with a pre-installed guest operating system, applications, and data, and is typically used to repeatedly create a VM having the pre-defined configuration. A packaged virtual machine application is a logical container of pre-configured virtual machines having software components and parameters that define operational details of the packaged application. …Cloud director 152 receives provisioning requests submitted (e.g., via REST API calls) and may propagates such requests to orchestration component 158 to instantiate the requested virtual machines (e.g., VMs 172)); and 
for a given virtual machine instance, analyzing the catalog of the virtual machine images to identify a least cost cloud network in the plurality of cloud networks that provides a (Abstract: comparing constraints specified for the virtual computing instance against resource metrics obtained from the plurality of datacenters, and a budget specified for the virtual computing instance against admission prices for a plurality of tiers of the plurality of datacenters, to generate a candidate set of datacenters. The method further includes scoring the candidate set of datacenters… deploying the virtual computing instance to a target datacenter selected from the candidate set of datacenters that satisfies a threshold score; paragraphs 0029-0030: resource scheduler 192 also includes a tier list 204. In an embodiment, tier list 204 can specify tiers of datacenters based on cost. For example, tier list 204 can specify a Tier 0, having a lowest cost, to include enterprise datacenter 181; a Tier 1, having a medium cost, to include virtual private cloud 180-1; and a Tier 3, having a highest cost, to include public cloud 180-2. Tier list 204 can define more or less tiers, and the individual tiers can have different types of datacenters assigned thereto. In an embodiment, tier list 204 can also specify named tiers. A named tier can be a logical grouping of datacenters. For example, tier list 204 can include a named tier 208 having enterprise datacenter 181 and virtual private cloud 180-1. Tier list 204 can include one or more named tiers having different logical divisions of the datacenters. In an embodiment, one or more permissible tiers can be specified as part of constraints 214 per VM. For example, a given VM can be confined to placement among one or more specified named tiers, such as named tier 208. Another VM can be confined to placement among Tier 0 and Tier 1 as defined in the example above… resource scheduler 192 finds the lowest cost target datacenter for each VM that satisfies constraints 214 with the best resource availability based on resource metrics 202. For candidate datacenters at a given cost level, resource scheduler 192 first examines constraints 214. Any datacenters for which the placement of a VM would exceed any of resource limits 203 are eliminated. In an embodiment, resource scheduler 192 can also consider template availability, with datacenters not having access to the needed templates being eliminated. In an embodiment, resource scheduler 192 can also consider tier constraints defined for a given VM). As to claim 2: 
HODIQUE teaches generating the catalog of the virtual machine images comprises: identifying a virtual machine instance based on the virtual machine image; assigning the feature tag that identifies the feature of the virtual machine image; assigning the identification tag to the virtual machine image; determining the cost of deploying the virtual machine instance on the cloud network; mapping the name of a virtual machine image, the name of the virtual machine instance based on the virtual machine image, the name of the cloud network providing the virtual machine image, the cost of deploying the virtual machine instance on the cloud network, the feature tag identifying a feature of the virtual machine image, and the identification tag assigned to the virtual machine image; and storing the mapping as the mapping information in the catalog of the virtual machine images (Abstract and paragraphs 0020 and 0029-0030). As to claim 3: 
HODIQUE teaches assigning comprises: assigning a common identification tag to a plurality of virtual machine images if the feature of the virtual machine image is common (Abstract and paragraphs 0020 and 0029-0030). As to claim 10: 
HODIQUE teaches analyzing occurs in response to creation of the given virtual machine instance by a user (paragraphs 0017-0018). As to claim 11:
Note the rejection of claim 1 above. Claim 11 is the same as claim 1, except claim 11 is a system claim and claim  1 is a method claim. As to claim 12: 
HODIQUE teaches comprising: a migration engine to migrate the virtual machine instance to the least cost cloud network (paragraph 0030). As to claim 13: 
HODIQUE teaches the feature tag identifying the feature of the virtual machine image is provided by a user (paragraph 0019). As to claim 14: 
HODIQUE teaches the given virtual machine instance is created based on an existing virtual machine image (paragraph 0020).As to claim 15: 
HODIQUE teaches the given virtual machine instance is created on an existing cloud network (paragraph 0002).
As to claim 16:
Note the rejection of claim 1 above. Claim 16 is the same as claim 1, except claim 16 is a non-transitory machine-readable storage medium claim and claim 1 is a method claim. As to claim 17: 
HODIQUE teaches the plurality of cloud networks include at least one of a private cloud network and a public cloud network (paragraphs 0011 and 0028-0029). As to claim 18: 
HODIQUE teaches the feature of the virtual machine image includes one of an operating system of the virtual machine image, a version of the operating system of the virtual machine image, an architecture of the operating system of the virtual machine image, and a configuration of the operating system of the virtual machine image (paragraphs 0019-0020). 
As to claim 19: 
HODIQUE teaches generate a report identifying the least cost cloud network available for deploying the virtual machine instance (paragraphs 0029-0030). As to claim 20: 
HODIQUE teaches migrate the virtual machine instance to the least cost cloud network, in response to a selection made by a user (paragraph 0030). 
Claim Rejections - 35 USC § 103
8. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over HODIQUE et al.  in view of CAO et al. (US 20170199752).

As to claim 4: 
HODIQUE does not explicitly teach the following additional limitations:

CAO teaches in response to an inclusion of a new cloud network comprising a new virtual machine to the plurality of cloud networks, updating the catalog of virtual machine images to include a mapping information related to the new virtual machine, comprising: a name of the new virtual machine image, a name of a virtual machine instance based on the new virtual machine image, a name of the new cloud network providing the new virtual machine image, a cost of deploying the virtual machine instance on the new cloud network, a feature tag identifying a feature of the new virtual machine image, and an identification tag assigned to the new virtual machine image (paragraphs 0010, 0068-0069, and 0123-0124). 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify HODIQUE with CAO because it would have provided the enhanced capability for optimizing the deployment of virtual resources and automating post-deployment actions in a cloud environment.

As to claim 5: 
HODIQUE teaches if the feature of the new virtual machine image is common with the feature of the virtual machine image, assigning the identification tag of the virtual machine image as the identification tag of the new virtual machine image (paragraphs 0010, 0068-0069, and 0123-0124). 
As to claim 6: 
HODIQUE teaches re-analyzing the catalog to identify the least cost cloud network that provides the least cost of deploying the virtual machine instance, considering the mapping information related to the new virtual machine in the new cloud network (Abstract and paragraphs 0029-0030).  As to claim 7: 
HODIQUE does not explicitly teach the following additional limitations:

CAO teaches in response to an inclusion of a new virtual machine to an existing cloud network in the plurality of cloud networks, updating the catalog of virtual machine images to include a mapping information related to the new virtual machine, comprising: (paragraphs 0010, 0068-0069, and 0123-0124). 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify HODIQUE with CAO because it would have provided the enhanced capability for optimizing the deployment of virtual resources and automating post-deployment actions in a cloud environment.
As to claim 8: 
HODIQUE teaches re-analyzing the catalog to identify the least cost cloud network that provides the least cost of deploying the virtual machine instance, considering the mapping information related to the new virtual machine in the existing cloud network (Abstract and paragraphs 0029-0030).  As to claim 9: 
HODIQUE teaches if the feature of the new virtual machine image is common with the feature of the virtual machine image, assigning the identification tag of the virtual machine image as the identification tag of the new virtual machine image (Abstract and paragraphs 0020 and 0029-0030).  
Conclusion

9.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.

Contact Information

10.	Any inquiry or a general nature or relating to the status of this application should 
              be directed to the TC 2100 Group receptionist: (571) 272-2100.

	Any inquiry concerning this communication or earlier communications from the 
	examiner should be directed to VAN H. NGUYEN whose telephone number is (571) 272-3765. The examiner can normally be reached on Monday- Friday from 9:00AM- 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached at (571) 272-3759. 

The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	



/VAN H NGUYEN/
Primary Examiner, Art Unit 2199